Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2005

Vazquez v. Ragonese
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1203




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Vazquez v. Ragonese" (2005). 2005 Decisions. Paper 735.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/735


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-313                                                  NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-1203
                               ________________

                              JUAN M. VAZQUEZ,

                                         Appellant

                                          v.

        DAVID RAGONESE; DEVON BROWN; KATHERINE IRELAND;
         RAYFORD JOHNSON; MARK YAJCAJI; MICHAEL POWERS;
       OFFEI (UNKNOWN); DAVIS (UNKNOWN); STEVEN JOHNSON;
       CHARLES LEONE; RINA L. TERRY; GEORGESCU (UNKNOWN);
           CALDWELL (UNKNOWN); SCO. COTTO (UNKNOWN);
       BAILEY (UNKNOWN); ROY HENDRICKS; SAMUEL ATCHISON;
                JOHN DOE; JANE DOE; BRIAN BONOMO
                ____________________________________

                  On Appeal From the United States District Court
                            For the District of New Jersey
                             (D.C. Civ. No. 03-cv-05596)
                   District Judge: Honorable Jerome B. Simandle
                  _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 21, 2005

       Before: RENDELL, FISHER and VAN ANTWERPEN, Circuit Judges

                              (Filed August 4, 2005)

                           _______________________

                                   OPINION
                           _______________________
PER CURIAM

       Juan Vazquez appeals from an order of the United States District Court for the

District of New Jersey, granting defendants’ summary judgment motion and dismissing

his civil rights complaint without prejudice for failing to exhaust administrative remedies

on all claims. We will affirm the order of the District Court entered December 17, 2004.1

       The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), prohibits an

inmate from bringing a civil rights suit alleging specific acts of unconstitutional conduct

by prison officials until the inmate has exhausted available administrative remedies.

Here, the District Court determined that Vazquez had “exhausted his administrative

remedies only with respect to his allegations of retaliation, as set forth in paragraph six

of the Parties section and paragraph twelve of the Statement of Claims of Plaintiff’s

Complaint.” The Court found that Vazquez “failed to exhaust his available

administrative remedies with respect to all other claims raised herein, particularly his

claims that he was threatened by staff at [the Garden State Youth Correctional Facility].”



   1
     Vazquez’ notice of appeal states that he is also appealing orders entered earlier in the
case. We will affirm the following orders for the reasons stated by the District Court: (1)
order entered February 9, 2004 (dismissing defendants Judge Garrett E. Brown, Jr. and
District Clerk Supervising Deputy Clerk Michael Shanklin, on the basis of judicial
immunity and quasi-judicial immunity); (2) order entered June 23, 2004 (dismissing
claims against David Ragonese, Steven Johnson, Mark Yajcaji and Rina Terry on the
grounds of absolute immunity; dismissing procedural due process claim for lack of a
protected liberty interest, and dismissing claims against all defendants in their official
capacities); and (3) order entered September 15, 2004 (denying without prejudice
Vazquez’ motion for appointment of counsel). We note that on May 31, 2005, the
District Court also denied Vazquez’ motion for reconsideration; however, Vazquez has
not appealed that order.
The District Court dismissed the action without prejudice to give Vazquez the

opportunity to submit his claims to the prison administration, or to abandon his

unexhausted claims and proceed only on the exhausted claims.

      As Vazquez had not exhausted available administrative remedies, the District

Court properly dismissed the action; we will therefore affirm.




                                            3